DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention 2 in the reply filed on 9/15/2027 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-“such that a top surface of the pulley device is substantially flush with or below a bottom surface of a head of the window” of claim 1 is not shown.  Examiner notes that the only drawing of a clear comparison in relationship between the pulley device and a part of the window is in figure 7b.  Examiner notes that 
-numbers 20, 22, and 30 point to the same part.  Examiner is unsure if applicant is assigning three names to this part.
-“pulley fin member” of claim 16 and “front fin member” of claim 26 are not shown.
-“holding channel” capable of holding both weatherproofing AND the retaining element, claim 11.

-applicant does not point out what the “ridge hook” individually, or the pair, is in the drawings (claims 5 and 6).
-“inwardly directed flanges” do not have a part number and are not present in the drawings (claim 8).
-“frame” and “base” of the pulley device do not have part numbers and are not present in the drawings (claim 9).
-“pulley device having at least one holding channel” is not shown in the drawings (claim 10).
-“top surface” and “head of the window” do not have part numbers and are not shown in the drawings (claim 13).
-“downwardly facing openings” “base openings” and “upwardly facing openings” are not shown in the drawings.  Examiner notes that one of them is given part number 60, but 60 is not present in the drawings (claim 14).
-“pair of axles”, part 52, are not shown in the drawings (claim 15).
-“spaced apart walls” have no part number and are not shown in the drawings (claim 15).
-“clamping portion” in claim 19 has no part number and not shown in the drawings.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 14-18, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, applicant claims “configured such that the jamb liner is securely receivable by the recess and removable therefrom”.  Examiner is unsure what applicant intends by this configuration.  Applicant does not further limit this configuration, but adds multiple parts.  Same with “configured such that a side of the sashs is slidably and engageably mountable thereto”.  Examiner is 
Regarding claim 26, applicant has previously claimed “a fin member”.  Applicant seems to be adding a second fin member, which is supported in the drawings, but is not clear whether applicant is claiming TWO DIFFERENT fin members, or the same fin member.  Should applicant intend to claim a second fin member, examiner suggests claiming “second fin member”.
Regarding claims 27, 29, and 29, applicant claims “the or each fin member”.  Examiner is unsure what this means.  Does applicant mean “one or both fin members”?  
Regarding claims 28 and 29, applicant claims “at least one ridge hook portion” and “pair of ridge hook portions”, but applicant does not point out these parts in the drawings.  Examiner is unsure the scope of “ridge hook portion” individually, or the scope of a pair of ridge hook portions.
Regarding claim 23, applicant claims “inwardly directed flanges”, which are not given a part number or indicator in the drawings, and therefore examiner is unsure of the scope of “inwardly directed flanges”.  Applicant claims “such that when the members are so received”.  Examiner is unsure what this means.  Does this mean “such that when inserted, each waterproofing member extends…”?
Regarding claim 9, applicant claims “for guiding a pair of sliding sashs and a pulley device, the jamb liner and pulley device….”.  Examiner is unsure if the pulley device is positively claimed or claimed as intended use.  Examiner assumes applicant intends to positively claim the pulley device.  Examiner notes that “frame” and “base” are not given a part number or indicator in the drawings.  Applicant claims “the top surface” without previously claiming “a top surface”.  Further, examiner is unsure of the relationship of the pulley and the “head of a window”, please see drawing objection above.  Examiner is unsure of the scope of “head of the window”.  Examiner notes that the sash window is not positively claimed.

Regarding claim 15, Examiner notes that “spaced apart walls”, “base” and “pair of axles” are not given part number nor are shown in the drawings.  Examiner is unsure of the scope of these parts.  Further, examiner notes that the “pair of axles” are part of the pulley, and NOT part of the frame.  
Regarding claim 16, applicant claims “pulley fin member”.  Examiner notes that applicant does not disclose or show a “pulley fin member”.  Further, applicant has disclosed that “fin member” has part numbers 20, 24, 30, 32, 34, and 54, none of which are attached to the pulley device, as shown in the drawings.  Examiner is unsure of what applicant intends in claim 16.  Similarly, claim 26 claims a “front fin member” which is not disclosed in the specification, or clearly disclosed as to which fin applicant refers.  
Regarding claim 11, applicant claims the holding channel is configured to retain a portion of the retaining element 51.  Examiner notes that claim 23, from which claim 11 depends, claims that the holding channel is capable of holding the weather stripping.  Examiner notes that in figure 7a, which includes what is believed to be the jamb liner, the weather stripping, and the retaining element 51, examiner notes that the groove that holds the weather stripping is NOT the same groove that holds the retaining element.  Examiner notes that one groove is not capable of holding both of these parts.
Regarding claim 19, applicant claims “cover or clamping portion”.  Examiner notes that applicant has not disclosed a “clamping portion”.  Examiner notes that the claim indicates these terms are identical in scope.  If this is the case, examiner suggests removing the term “clamping portion”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 14-16, 21-22, 24-25, 27-30 are rejected under 35 U.S.C. 102a1 as being anticipated by 4413445 Trout.
 Regarding claim 9, Trout discloses a system for sash windows, comprising 
a jamb liner 140 for guiding a pair of sliding sashs (140 is called “sash guide”) and a pulley device 180 (figure 6), the jamb liner 140 and pulley device 180 being mountable in a window jamb for suspending and balancing a pair of slidable sashes (as shown in figure 2), 
the pulley device 180 having a frame 182 for supporting a pair of pulleys (pulleys 200), a base (lower surface) of the pulley device 180 frame being mateably engageable (has notches 184) with a top end portion of the jamb liner (at central walls 150), and 
jamb liner 140 and pulley device 180, when so engaged, are configured to fit within a recess in a corresponding jamb side (as shown in figure 2) such that a top surface of the pulley device is substantially flush with or below a bottom surface of a head of the window (please see 112b and drawing objections above.  Examiner contends that the pulley device in the location claimed is capable of being in this intended use location).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 15, Trout discloses the system according to claim 9, wherein the pulley device 180 frame 182 has a pair of spaced apart walls extending upright from the base (walls 182), and a pair of axles 198 extending between the walls for suspending the pulleys thereon (pulleys 200, please see 112b above).

Regarding claim 16, as best understood, Trout discloses the system according to claim 15, wherein one of the walls 182 of the pulley device 180 is a rear wall (abutting a back surface of a groove in the frame of the window) configured to engage with the recess of the jamb side (see figures 5 and 6), and wherein the pulley device 180 has a pulley fin member (lateral surface extending from walls 186) extending laterally a the rear face of the pulley, wherein the pulley fin member is receivable in a channel formed in the recess of a respective jamb (within the jamb, not the jamb liner, which is shown by Trout).  

Regarding claim 21, Trout discloses the system according to claim 9, wherein the jamb liner is configured to interchangeably receive at least a part of two or more of the following selection of window suspending and balancing mechanisms (has wide slots 196 to allow insertion of the pulleys): counterbalance pulley 200.

Regarding claim 30, Trout discloses a system according to claim 9, wherein a bottom surface of the base (of the pulley device) is contoured (having notches 184) for mateable engagement with the top end portion of the jamb liner (as shown in figure 5, mounted to the top end of central walls 150).

Regarding claim 22, Trout discloses a system according to claim 9, wherein the jamb liner 140 has a pair of spaced apart guide channels (three guide channels, figures 1 and 5), each guide channel configured to receive at least part of the pulley device (as shown in figure 1, each guide channel receives part of the pulley device, which includes the cords).

Regarding claim 14, as best understood, Trout discloses a system according to claim 22, wherein the base (bottom surface) of the pulley device frame 180 has a pair of downwardly facing openings (notches 184), wherein the base openings 184 and upwardly facing openings (please see 112b and drawing objections above) defined by a top surface of the guide channels (figure 5) are in registry (examiner assumes this means “engaged”) so as to allow a cord attached at each end to one of the sashes to pass upwardly through one base opening and associated guide channel opening and pass over the pulleys and into the other base opening and associated guide channel opening thereby allowing vertical operation of the sashs (examiner notes that the cords used in Trout go up through a through hole, over the pulley, and down through the through hole.  Examiner notes that applicant’s best drawing of only the pulley device is figure 6, which does not show any of the holes applicant intends to claim).

Regarding claim 24, Trout discloses a system according to claim 9, wherein the jamb liner 140 comprises a longitudinal body (cross section shown in figure 10), the body having a front face 160 configured such that a side of the sashs is slidably and engageably mountable thereto (with slots 154), and an oppositely facing rear face 146 mountable to the recess in the side of the jamb (column 5, lines 5-10), wherein the rear face of the body is configured such that the jamb liner is securely receivable by the recess and removable therefrom (column 5, lines 5-10).

Regarding claim 25, Trout discloses a system according to claim 24, wherein the rear face of the body (of the jamb liner) has a rear fin member 164 extending laterally therefrom being receivable in a channel or slot formed in the recess.  Examiner notes that rear fin member 164 extends both laterally 

Regarding claim 27, Trout discloses a system according to claim 25, wherein the or each fin member is a longitudinal fin member (extends the length of the jamb liner 140).

Regarding claim 28, Trout discloses a system according to claim 27, wherein the or each fin member has at least one ridge hook portion at an end portion thereof (forming the L shape shown in figure 10), the at least one ridge hook portion being formed of a resilient material (Trout discloses the “sash guides are preferably extrusions of metal, such as aluminum, or of plastic, such as polyvinyl plastic” column 2, line 49, and therefore polyvinyl plastic is considered “resilient material”) thereby providing a biasing force for securably engaging the fin member when it is so received in the channel or slot (function of having a resilient material, which is known in Trout).

Regarding claim 29, Trout discloses a system according to claim 28, wherein the or each fin member has a pair of ridge hook portions (forming the L shape as shown in figure 10, previously claimed in claim 28), extending laterally to an axis of the fin member and on opposite sides thereof (as shown in figure 10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trout in view of 4170090 Wood.
Regarding claim 17, Trout discloses a system according to claim 16, wherein the rear wall 182 of the pulley device 180, but does not have a hole capable of attaching the pulley device to the jamb.  
Wood discloses a window balance having a separate pulley device 90 (figure 2a) which is attached directly to the jamb 18.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a means to attach the pulley device of Trout directly to the jamb as well as to the top of the jamb liner, as both are equivalent methods of fastening the pulley device within the window system.  Examiner notes that having one method of attachment, having the other method of attachment, or having both, does not alter the form, function, or use, of the device of Trout.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 18, Trout as modified discloses a system according to claim 17, wherein a portion of a front wall (of the pulley device) opposite the rear wall at each hole being cut-away (having wide V regions, which allows the pulley to be easily inserted, but also allows access to the holes in the rear wall 182) so as to allow easy access to the or each fastener.

Claims 23, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trout as applied to claim 22 above, and further in view of D408088 Hart.
Regarding claim 23, Trout discloses a system according to claim 22, wherein each guide channel (of the jamb liner) has a pair of inwardly directed flanges 152 (as shown in figure 1, lower half of the figure and figure 10), but the inwardly directly flanges do not have a holding channel in the front face.  

    PNG
    media_image1.png
    245
    390
    media_image1.png
    Greyscale
Hart discloses a frame component for a window or door, having at least two channels, each channel having an inwardly directed flange, a front face of an inner flange of each channel having a holding channel (annotated), wherein each holding channel is configured to receive a weatherproofing member such that, when the members are so received in the holding channels, each waterproofing member extends between the jamb liner and the associated sash thereby providing weather protection.  Examiner notes that applicant does not positively claim the use of the weatherproofing member in claim 23.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a known feature of Hart into the same location of the similar device Trout, as including this feature (holding channel) does not alter the form, function, or use, of Trout.  Examiner contends that by having or not having the channel, or by having or not having the weather stripping, does not affect the use of Trout as being a window balance.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

configured to receive a weather proofing member to the pulley device as well.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the groove known in Hart to every surface on the same plane where the groove is in Hart.  This includes the surface of the pulley device that abuts the window sash.  Please see discussion in claim 23 above for further discussion.  

Regarding claim 11, as best understood, Trout as modified discloses a system according to claim 23 including a retaining element 250, wherein the or each holding channel (please see 112b above) of the pulley device or the jamb liner is also configured so as to receive a portion of the retaining element and wherein another portion of the retaining element is configured to be fastened to an upper edge of the sash.  Examiner notes that the retaining element 250, which is part of the sash, in the same manner that applicant discloses the retaining element 51 on the sash in figure 7b, is held in the groove between the open flanges, as best shown in figure 10.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Trout as applied to claim 24 above, and further in view of 5265308 May.
Regarding claim 26, Trout discloses a system according to claim 24, but does not disclose a cover member on the front face of the jamb liner 140.  
May discloses a window balance system having a jamb liner 11 with a front surface 20a including a cover member 22 wherein the front face 20a of the jamb liner has a front fin member 21 extending laterally therefrom, the front fin member configured to engage the cover member such that, when the front fin member is so engaged, the cover member extends between the sashs (as best shown in figure 2 of May).  
.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trout as applied to claim 9 above, and further in view of 3776586 Ahlgren.
Regarding claim 19, Trout discloses a system according to claim 9, including 
a clutch assembly for suspending the corresponding sashs (detailed in figure 4), the clutch assembly having a cord holding portion (loop 98) for gripping a cord 99 to suspend the sash, wherein the cord holding portion 98 has a passageway, but the cord holding portion does not have a cover in Trout.  Examiner notes that applicant does not positively claim the cord.
Ahlgren discloses a cord gripping device (figure 1) having a cord holding portion/passageway (through hole) for gripping a cord, having a cover 3 for clamping the cord, the passageway having a cleat portion (the other cover 3) therein and wherein, when the cover 3 is received in the opening (figure 1), the cord is grippable between the projections and the cover.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different method of connecting a device to a cord, such as that taught in Ahlgren, in place of the method of attaching a cord to a device as taught in Trout, as this is a functional equivalent.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner contends that the cord clamp of Ahlgren or the cord tie of Trout both connect the cord to the sash and do so in a known manner.  
 
Regarding claim 20, Trout as modified discloses the system of claim 19, wherein the cleat portion (shown in figure 1) is in the form of a pair of parallel rows (as shown in figure 1), each row having spaced apart teeth like projection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677